 

IN THE UNITE]) STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

OS]RIS TI-IERAPEUTICS, INC. *
*
=\= .

v. * Civil No. CCB-18-950

* .
*

l\/Hi\/[EDX GROUP, INC.
se

W

Currently pending before the court is a motion to dismiss for lack of personal jurisdiction
or, in the alternative, for failure to state a claim, filed by defendant MiMedx Group, Inc.
(“MiMedx”). This dispute arises between Osiris Therapeutics, Inc. (“Osiris”), a Maryland
corporation, and MiMedx, a corporation incorporated in Florida with its primary place of
business in Georgia. For the reasons outlined below, MiMedx’s motion to dismiss for lack of
personal jurisdiction will be granted The issues have been briefed and no oral argument is

necessary. See Local Rule 105.6 (D. Md. 201 S)i

BACKGROUND
Osiris is a regenerative medicine company based in Mar)iland. (Compl. 1 20, ECF No. 1).
MiMedx, alcompetitor of Osiris, also produces products that serve the wound and orthopedic
medicine market. (Id. ‘[[ 21_). In 2013, Osiris entered into a distribution agreement (the.
“Distribution Agreement”) with Stability Biologics (“Stability”), (Id. 11 4). Under the Distribution
Agreement, which expired December 31, 2015, Stability agreed to sell Osiris’s products to
hospitals and clinics. (Id. 11 3-4). Stability also agreed to protect Osiris’s confidential

information, including its customer lists. (Id. ‘|I 4). In the last quarter of 2015, Osiris pre-paid

 

Stability $l.28 million in commissions under the assumption that Stability would adhere to the
Distribution Agreement and sell the Osiris products in its possession (Ici 11 10).

On January 13, 2016, MiMedx acquired Stability. (Id. 1[ 7). In the lead-up to this
acquisition, Stability’s sale of Osiris products slowed substantially, and Stability ultimately did
not sell $2.2 million worth of Osiris’s products. (Ial ‘|] 9), These products expired in Stability’s
warehouse and Stability, acting under MiMedx’s direction, did not compensate Osiris for the
expired products or reimburse the $1.28 million commission payment that Osiris had advanced
(Id.). In March 2016, Stability stopped making payments it owed Osiris under a payment plan
(the “Ovation Payment Plan”), leading to an additional loss for Osiris of $2,950,075.00. (Id
‘[[ 12). Osiris alleges that Stability and MiMedx also improperly accessed Osiris’s customer lists
and sales information, and began selling MiMedx’s products to Osiris customers (Iai ‘[[ ll). In
total Osiris claims to have sustained $6,751,2116.21 in damages, not including the unascertainable
damage that resulted from MiMedx’s use of Osiris’s proprietary information (Id. 11 15).

On April 2, 2018, Osiris brought suit against MiMedx alleging: (1) breach of the Ovation
and Grafix Sales contract;1 (2) conspiracy to breach the Ovation and Graflx Sales contract; (3)
tortious interference with the Ovation and Graflx Sales contract; (4) civil conspiracy to interfere
with the contract for Ovation and Graflx sales; (d) misappropriation of Osiris’s information
under the Maryland Uniform Trade Secrets Act (“MUTSA”); (6) unfair competition; (7) civil
conspiracy to misappropriate Osiris’s information under MU.TSA', (8) civil conspiracy to commit
unfair competition; (9) breach of the Ovation Payment Plan; (10) conspiracy to breach the
Ovation Payment Plan contract; (11) tortious interference with the Ovation Payment Plan

contract; and (12) civil conspiracy to interfere with the Ovation Payment Plan contractl

 

l The Ovation and Grafix Sales contract is an alternative name for the Distribution Agreernent.

 

(Id. 1[‘[[ 42-111). Osiris seeks monetary damages (Id.).

STANDARD OF REVIEW

“When personal jurisdiction is properly challenged under Rule 12(b)(2), the jurisdictional
question is to be resolved by the judge, with the burden on the plaintiff ultimately to prove
grounds for jurisdiction by a preponderance of the evidence.” Carejirst ofMaryland, Inc. v.
Carejirst Pregnancy Cenrers, Inc., 334 F.3d 390, 396 (4th Cir. 2003) (citing Mylan Labs., Inc. v.
Akzo, N. V., 2 F.3d 56, 59-60 (4th Cir. 1993)). lfthe court resolves the personal jurisdiction
question without an evidentiary hearing, “the plaintiff need only make a prima facie showing of
personal jurisdiction.” Carejirst, 334 F.3d at 396 (citing Combs v. Bakker, 886 F.Zd 673, 676
(4th Cir. 1989)). ln assessing whether the plaintiff has carried this burden, the court resolves all
disputed facts and reasonable inferences in the plaintiffs favor. Carejirst, 334'F.3d at 396 (citing
Mylan Labs, 2 F'.3.d at 60).

ANALYSIS

F or a federal court to exercise personal jurisdiction over a foreign defendant, two hurdles
must be surpassed First, the forum state’s long-arm statute must be satisfied Second, the forum
state’s exercise of personal jurisdiction must comport with due process Consulting Engineers
Corp. v. Geometric Ltai, 561 F.3d 273, 277 (4th‘Cir. 2009). The Maryland long-arm statute
“authorize[s] the exercise of personal jurisdiction to the*tirll extent allowable under the Due -'
Process Clause.” CSR, Ltd. v.l Taylor, 411 Md. 457, 473 (2009) (quoting Bond v. Messerman,
391 Md. 706, 72_1 (2006)). Because the court finds that the exercise of personal jurisdiction over

MiMedx would offend the Due Process Clause, the court need not resolve whether MiMedx’s

actions satisfy § 6-103(b)(4)’s strictures Md.‘ Code Ann., Cts. & Jud. Proc. § 6-103(b)(4).2

In keeping with the Due Process Clause, a court may exercise personal jurisdiction over a
nonresident defendant if the defendant has “minimum contacts” with the forum state so that
haling the defendant to court in the forum state “does not offend traditional notions of fair play
and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).'Depending on
the breadth of a nonresident defendant’s contacts with the£ forum state, a court may exercise
either of two types of jurisdiction: general or specific The court will consider each in turn.

A. General Jurisdiction

Consonant with the Due Process Clause, general jurisdiction exists where a nonresident
defendant’s contacts with the forum are so “continuous and systematic” as to “render [the
nonresident defendant] essentially at home in the forum State.” DaimlerAG v. Bauman, 571 U.S.
117, 127 (2014) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S:*915, 919
(2011)). A corporation’s place of incorporation and principal place of business are the two
paradigmatic bases for general jurisdiction Daimler, 571 U.S. at 760. Absent one of these two
bases, it may be possible to establish general jurisdiction in an “exceptional case.” Ial at 761
n.19. But the corporation’s operations in the forum,state must be “so substantial and of a such a
nature as to render the corporation at home in that State.” Ici

Osiris pleads-that the court has personal jurisdiction over MiMedx under § 6-103 (b)(4),
but Osiris did not plead in its complaint that this court may exercise general jurisdiction over
MiMedx. (Compl. 11 18)_ In its response to MiMedx’s motion to dismiss, Osiris appears to

suggest that the court may exercise general jurisdiction over MiMedx because MiMedx operates

 

2 “A court may exercise personal jurisdiction over a person, who directly or by an agent . . . [c]anses tortious injury
in the State or outside of the State by an act or omission outside the State if he regularly does or solicits business
engages in any other persistent course of conduct in the State or derives substantial revenue from goods food,
services or manufactured products used or consumed in the State.” § 6-103 (b)(4).

4

an amniotic membrane tissue bank in Maryland,3 which is regulated by the Maryland
Department of Health and,Mental Hygiene, OHice of Health Care Quality and because Mil\/Iedx
assumed Stability’s debts to Osiris (Pl.’s Response Opp’n Mot. Dismiss [“Pl.’s Opp’n”] at 6, 7
n l, ECF No. 28). A party may not amend their pleadings via briefing See S. Walk at
Broadlam£s' Homeowner ’s Ass ’n v. OpenBand at Broadlamis, LLC, 713 F.3d 175, 184-85 (4th
Cir. 2013). But even if Osiris had pled these facts in its complaint, they would not support the
court’s exercise of general jurisdiction over MiMedx.

To establish general jurisdiction, a corporation’s presence in the forum state must be
“comparable to a domestic enterprise in that state.” Daz‘mler, 571 U.S. at 133 n. 1 l. The bar for
general jurisdiction is in other words a high bar, and with good reason Nonresident defendants
must be allowed “to structure their primary conduct With some minimum assurance as to where
that conduct will and will not render them liable to suit.” Burger King Corp. v. Rudzewz`cz, 471
U.S. 462, 472 (1985). None of MiMedx’s alleged contacts with Maryland_which, even by
Osiris’s characterization are limited to the acquisition of a subsidiary that owed debts to a
Maryland corporation and the operation of a single tissue bank in-state_suffrce to give rise to
general jurisdiction

A subsidiary’s contacts with the forum state are generally not imputed to the parent entity
for purposes of the court’sjurisdiction analysis See Saudi v. Northrop Grumman Corp., 427
F.3d 271, 276-77 (4th Cir. 2005). In rare instances a single enterprise theory may be advanced,

but attributing a subsidiary’s contacts to a parent corporation for jurisdictional purposes requires

 

3 MiMedx disputes the veracity of this claim, explaining that MiMedx must register as a tissue bank in Maryland in
order to distribute its products within the state, but MiMedx “does not operate any facilities nor does it produce any
products within the State.” (Def.’s Reply Mot. Dismiss [“Def.’s Reply”] at 6, ECF No. 30). Because the court
considers this case at the motion to dismiss stage, without an evidentiary hearing, the court must resolve all disputed
facts in Osiris’s favor. Care)?rst, 334 F.3d at 396 (citing Mylan Labs, 2 F.3d at 60).

`iS

__..».

 

 

an inquiry “comparable to the corporate law question of piercing the corporate veil.” Goodyear,
564 U.S. at 930 (quoting Brilmayer & Paisley, Personal Jurz`sdiction and Substantive Legal
Relations: Corporations, Conspiracies, and Agency, 74 CAL. L. REV. l, 14, 29-30 (1986));
Mylan Laboratories, Inc. v. Akzo, N I/., 2 F.3d 56, 61-62 (4th Cir. 1993) (discussing this inquiry
in the context of Maryland’s long-arm statute). Piercing the corporate veil under Maryland law is
a high bar that can only be accomplished if the subsidiary has no independent reason for
existence, “other than being under the complete domination and control” of the parent entity.
Mylan, 2 F.3d at 61 (citing Harris v. Arlen Properties, Inc., 256 Md. 185, 200 (1969)). Osiris has
not alleged that Stability ceased to have a separate corporate existence after it was acquired by
MiMedx, that Stability merged its books or accounting procedures with MiMedx after its

' acquisition or that Stability must seek MiMedx’s approval for significant decisions See Mylan,
2 F.3d at 61 (internal citations omitted). Further, Stability was a Florida corporation with a
principal place of business in Tennessee at the time it signed the Distribution Agreement with
Osiris, and after its acquisition by MiMedx, Stability was reorganized as a Georgia corporation
(Mem. P. & A. Supp. Def.’s Mot. Dismiss [Def.’s Mot.] at 2, ECF No. 22-1].4 Thus, even if
Stability’s contacts could be imputed to MiMedx, it is far from clear that Stability has contacts
with Maryland sufficient to support the court’s exercise of general jurisdiction See Daimler, 571
U.S. at 136-37 (holding that even if a subsidiary’s contacts with California were attributable to

the parent corporation those contacts which included the existence of multiple California-based

 

4 Neither the Distribution Agreement nor the Agreernent and Plan of Merger were filed with Osiris’s complaint
Howcver, they are incorporated by reference because various counts in the complaint are premised on a breach of
the Distribution Agreement, and because MiMedx’s acquisition of Stability is intertwined with Osiris’s claim that
MiMedx caused Osiris’s injuries Because these documents are incorporated by reference, and corroborated by
Osiris (Pl. ’s Opp’n at 9, 10), the court.may consider them without converting this motion into a motion for
summary judgment Zak v. Chelsea Therapeutr'cs ]m‘ ’J, Ltd., 780 F.3d 597, 606-07 (4th Cir. 2015) (“Consideration
of a document attached to a motion to dismiss ordinarily is permitted only when the document is ‘integral to and
explicitly relied on in the complaint,’ and when ‘the plaintiifs do not challenge [the document’s] authenticity ’”).

6

facilities would not give rise to general jurisdiction). And even “regularly occurring sales of a
product” in the forum state does not give rise to general jurisdiction Goodyear, 564 U.S. at,930
n.6. The operation of a sole tissue bank iri Maryland is therefore an insufficient basis upon which
to ground the court’s exercise of general jurisdiction
The court, therefore, will not find that general jurisdiction exists over MiMedx.
B. Specific Jurisdiction

¢C

Specific jurisdiction is appropriate when the nonresident defendant’s qualifying contacts
with the forum state also constitute the basis for the suit.” Universal Leather, LLC v. Koro AR,
S.A., 773 F.3d 553, 559 (4th Cir. 2014) (citing Tl're Eng'g v. ShandongLinglongRubber Co.,
682 F.3d 292, 301 (4th Cir. 2012)). To assess whether specific jurisdiction exists the court
considers:- “(l) the extent to which the defendant purposefully availed itself of the privilege of
conducting activities in the forum state; (2) whether the plaintiffs claims [arose] out of those
activities and (3) whether the exercise of personal jurisdiction is constitutionally reasonable.”
Universal Leather, 773 F.3d at 559 (quoting Tt're Eng ’g, 682 F.3d at302). Specific jurisdiction
cannot be exercised unless there is an “affiliation between the forum and the underlying
controversy, principally, [an] activity or an occurrence that takes place in the forum State.”
Bristol-Mj)ers Squibb Co. v. Superz'or Court, 137 S. Ct. .1773, 1781 (2017) (quoting Gooaj)ear,
564 U.S. at 919).

Osiris has not sufficiently alleged that any suit-related conduct occurred in Maryland.
Instead, Osiris premises its case for specific jurisdiction on three arguments First, MiMedx’s
distribution of amniotic membranes through a Maryland tissue bank suffices to establish specific
jurisdiction (Pl.’s Opp’n at 6-7). Second, in acquiring Stability and then encouraging Stability to

breach its contractual obligations to Osiris MiMedx “intentionally reached into Maryland to

cause injury to Osiris” (Id. 'at 6).5 Third, that § 6-103(b)(4), a section of Maryland’s long-arm
statute, provides a constitutional workaround, supplying a basis for personal jurisdiction absent
the establishment of general jurisdiction or the existence of suit-related conduct in state. (Pl.’s
Opp’n at 5-6). The court considers each argument in turn

MiMedx’s operation of a Maryland tissue bank cannot support specific jurisdiction
because Osiris’s claims do not arise out of this contact6 Osiris alleges that amniotic membranes
produced at MiMedx’s tissue bank are a primary ingredient of EpiFix, which “competes directly
with an Osiris product and which gives rise to the claims that are the subject of this litigation.”
(Pl.’s Opp’n at 7). But this link to Maryland is too tenuous to support the court’s exercise of
specific jurisdiction over MiMedx. Amniotic membranes may be a primary ingredient in EpiFix,
but Osiris has not alleged that MiMedx either produces or distributes EpiF ix itself in Maryland.
Further, it is not clear from the parties’ motions whether Stability sold EpiFix to Osiris’s clients
in violation of the Distribution Agreement, or whether EpiFix is merely a product that competes
with one of the Osiris products that Stability failed to sell. If the latter is true, the mere
production of a competitor product in Maryland does not support the court’s exercise of personal
jurisdiction And,'most tellingly, the substantive claims Osiris brings are based on Stability’s
breach of the Distribution Agreement and MiMedx’s allegedly tortious interference with Osiris’s
business relationship with Stability. Osiris has not alleged that any of the conduct that underlies
these substantive claims_such as meetings between Stability and MiMedx executives for

example_occurred in Maryland The-court may only exercise specific jurisdiction over MiMedx

 

5 Osiris argues that some of Stability’s breached obligations to Osiris arise out of the Distribution Agreement, which
states that disputes shall be decided by arbitration in Maryland, and that the arbitrator will apply Maryland law. (Id.
at 1; Déf.’s Mot. Ex. A at 14, ECF No. 22-2).

6 Further, Osiris did not raise th_is argument in its complaint lt was raised for the first time in Osiris’s response in
opposition to MiMedx’s motion to dismiss (Pl.’s Opp’n at 9).

8

 

if its Maryland contacts are the genesis of Osiris’s claims The purported existence of a Maryland
tissue bank that produces one component of a product which competes against Osiris’s products
is too attenuated a link to both the forum state and the cause of action to support jurisdiction

The Supreme Court’s personal jurisdiction jurisprudence makes clear that specific
jurisdiction isipremised on the defendant’s contacts with the forum state, not the defendant’s
contacts with individuals from the forum state, or the plaintiff s contacts with the forum state
Walden v. Fiore, 571 U.S. 277, 284-85 (2014). The Fourth Circuit has held that when the brunt'
of the harm of tortious conduct is felt within and specifically aimed at, the forum state, this may
inform the jurisdictional analysis7 But the mere causation of harm within the forum state alone
cannot support jurisdiction instead, it must be “accompanied by the defendant’s own contacts
with the state.” Geometrz`c, 561 F.3d at 280-81 (citing ESAB Group, Inc. v. Ceni‘rt'cut, Inc., 126
F.3d 617,- 625-26 (4th Cir. 1997) (explaining that the defendant must have contacts-with the
forum state, otherwise the effects test would allow the plaintiff s “decision about where to
establish residence” to dominate the personal jurisdiction analysis).

Osiris claims that in acquiring Stability, MiMedx assumed Stability’s existing obligations
to Osiris. Because Osiris is a Maryland corporation and because several of Stability’s disputed
obligations to Osiris arose from the Distribution Agreement, which is allegedly governed by
Maryland law, Osiris argues that MiMedx has therefore aimed its tortious conduct at Maryland,
and that the exercise of specific jurisdiction is appropriate But Osiris improperly merges

Stability’s contacts with MiMedx’s contacts As discussed above, attributing a subsidiary’s

 

7 The Fourth Circuit laid out the parameters of the “effects test” as: “(l) the defendant committed an intentional tort;
(2) the plaintiff felt the brunt of the harm in the forum, such that the forum`can be said to be the focal point of the
harrn; and (3) the defendant expressly aimed his tortious conduct attire forurn such that the fonirn can be said to be
the focal point of the tortious activity.” Consu!ti'ng Engineers Corp. v. Geometric Ltd., 561 F.3d 273, 280 (4th Cir.
2009). -

9

 

contacts to a parent corporation for jurisdictional purposes requires an inquiry akin to piercing
the corporate veil. Osiris has not pled facts to support such an argument Maryland law sets a
high bar for piercing the corporate veil, which is not met here because Stability maintained an
independent corporate identity even after its acquisition (Def.’s Reply Mot. Dismiss at 11, ECF
No. 30).8 Further, MiMedx’s only contact with Maryland is its distribution of amniotic tissue
through a Maryland tissue bank. As discussed above, this contact is insufficient to support
specific jurisdiction in Maryland The effects test therefore does not supply a basis for the court’s
exercise of personal jurisdiction over MiMedx

Finally, absent the establishment of general jurisdiction a court may only exercise
personal jurisdiction over a nonresident defendant if they have suit-related contacts with the
forum state Bristol-Myers, 137 S. Ct. at 1781. Section 6-103(b)(4), therefore, can only serve as a
basis for personal jurisdiction consistent with the Due Process Clause, if either the defendant is
at home in the forum state, or the defendant has sufficient suit-related contacts with the forum
state Because no basis for general jurisdiction has been shown, and because Osiris has not
alleged that any suit-related contacts by MiMedx occurred in Maryland, § 6-103(b)(4) cannot
support the coutt’s exercise of personal jurisdiction

CONCLUSION
For the reasons stated above, the defendant’s motion to dismiss for lack of personal

jurisdiction will be granted A separate order follows

2_/1 %éé

Date Catherine C Blake
United States District Judge

 

8 In its complaint Osiris alleges that MiMedx assumed Stability’s assets cash, and liabilities (Compl. jj 8). But
Osiris has not contended that Stability ceased to exist as an independent corporation after its acquisition by MiMedx.

l0

